                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 21-02875-MCW
LISA VICTORIA CRAVEN                                                                                                   Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: oroscol                                                               Page 1 of 2
Date Rcvd: Apr 27, 2021                                               Form ID: 309A                                                             Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 29, 2021:
Recip ID                   Recipient Name and Address
db                     +   LISA VICTORIA CRAVEN, 17421 W MANDALAY LN., SURPRISE, AZ 85388-7905
16413402               +   Collections Usa Inc, Attn: Bankruptcy, Po Box 10070, Glrndale AZ 85318-0070
16413403               +   Daniel Lay, 4408 W. Villa Linda Dr, Glendale AZ 85310-5121
16413406               +   FirstBank, 10403 W. Colfax Ave., Lakewood CO 80215-3811
16413407               +   HLS of Nevada/Right Size Funding, Attn: Bankruptcy/Compliance Dept, 7625 Dean Martin Dr, Las Vegas NV 89139-5974

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: jim@gaudiosilaw.com
                                                                                        Apr 27 2021 23:55:00      JAMES R. GAUDIOSI, Jim Gaudiosi, Attorney at
                                                                                                                  Law PLLC, 17505 N. 79th Ave, Suite 207,
                                                                                                                  Glendale, AZ 85308
tr                     + EDI: BJHFORD.COM
                                                                                        Apr 28 2021 01:58:00      JILL H. FORD, PO BOX 5845, CAREFREE, AZ
                                                                                                                  85377-5845
smg                        EDI: AZDEPREV.COM
                                                                                        Apr 28 2021 01:53:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
16413400               + Email/Text: bankruptcy@autonowfinancial.com
                                                                                        Apr 27 2021 23:58:00      Auto Now Financial Ser, Attn: Bankruptcy, Po
                                                                                                                  Box 816, Glendale AZ 85311-0816
16413401               + EDI: CAPONEAUTO.COM
                                                                                        Apr 28 2021 01:53:00      Capital One Auto Finance, Attn: Bankruptcy, Po
                                                                                                                  Box 30285, Salt Lake City UT 84130-0285
16413404               + Email/Text: research@1stnb.com
                                                                                        Apr 27 2021 23:58:00      First Convenience Bank, 507 N. Gray St., Killeen
                                                                                                                  TX 76541-4871
16413405               + EDI: AMINFOFP.COM
                                                                                        Apr 28 2021 01:53:00      First Premier Bank, Attn: Bankruptcy, Po Box
                                                                                                                  5524, Sioux Falls SD 57117-5524
16413408               + EDI: IRS.COM
                                                                                        Apr 28 2021 01:53:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia PA 19101-7346
16413409               + EDI: CBS7AVE
                                                                                        Apr 28 2021 01:58:00      Midnight Velvet, Attn: Bankruptcy, 1112 7th
                                                                                                                  Avenue, Monroe WI 53566-1364
16413411                   Email/Text: bankruptcytn@wakeassoc.com
                                                                                        Apr 27 2021 23:56:00      Wakefield & Associates, Attn: Bankruptcy, 7005
                                                                                                                  Middlebrook Pike, Knoxville TN 37909
16413410                   Email/Text: bankruptcytn@wakeassoc.com
                                                                                        Apr 27 2021 23:56:00      Wakefield & Associates, Po Box 50250, Knoxville
                                                                                                                  TN 37950

TOTAL: 11


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE



        Case 2:21-bk-02875-MCW Doc 10 Filed 04/27/21 Entered 04/29/21 21:54:39                                                                       Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                                              User: oroscol                                                          Page 2 of 2
Date Rcvd: Apr 27, 2021                                           Form ID: 309A                                                        Total Noticed: 16

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 29, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 27, 2021 at the address(es) listed below:
Name                             Email Address
JAMES R. GAUDIOSI
                                 on behalf of Debtor LISA VICTORIA CRAVEN jim@gaudiosilaw.com
                                 debi@gaudiosilaw.com,gaudiosijr92914@notify.bestcase.com

JILL H. FORD
                                 jford@trustee.phxcoxmail.com AZ31@ecfcbis.com

U.S. TRUSTEE
                                 USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




       Case 2:21-bk-02875-MCW Doc 10 Filed 04/27/21 Entered 04/29/21 21:54:39                                                               Desc
                            Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              LISA VICTORIA CRAVEN                                              Social Security number or ITIN        xxx−xx−1648
                      First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 4/16/21
Case number:          2:21−bk−02875−MCW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       LISA VICTORIA CRAVEN

2.      All other names used in the aka LISA FLEMING, fka LISA CREW
        last 8 years

3.     Address                               17421 W MANDALAY LN.
                                             SURPRISE, AZ 85388

4.     Debtor's attorney                     JAMES R. GAUDIOSI                                      Contact phone 623−777−4760
                                             Jim Gaudiosi, Attorney at Law PLLC                     Email: jim@gaudiosilaw.com
       Name and address                      17505 N. 79th Ave
                                             Suite 207
                                             Glendale, AZ 85308

5.     Bankruptcy trustee                    JILL H. FORD                                           Contact phone 480−575−8250
                                             PO BOX 5845                                            Email: jford@trustee.phxcoxmail.com
       Name and address                      CAREFREE, AZ 85377
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:21-bk-02875-MCW Doc 10 Filed 04/27/21 Entered 04/29/21 21:54:39                                                           Desc
                          Imaged Certificate of Notice Page 3 of 4
Debtor LISA VICTORIA CRAVEN                                                                                      Case number 2:21−bk−02875−MCW


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                 Office Hours:
                                                230 North First Avenue, Suite 101                              8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                   Contact Phone: (602) 682−4000
    pacer.uscourts.gov.
                                                                                                               Date: 4/27/21

7. Meeting of creditors                          May 24, 2021 at 08:30 AM                                      Trustee: JILL H. FORD
                                                                                                               Call in number: 866−704−8215
    Debtors must attend the meeting to be        BY TELEPHONE                                                  Passcode: 1059406
    questioned under oath. In a joint case,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                     Filing deadline: 7/23/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at pacer.uscourts.gov. If you believe that the law does not authorize
                                                 an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




   Case 2:21-bk-02875-MCW Doc 10 Filed 04/27/21 Entered 04/29/21 21:54:39                                                                           Desc
                        Imaged Certificate of Notice Page 4 of 4
